J-A09003-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NEIL R. ENGLEMAN                                 IN THE SUPERIOR COURT
                                                           OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

JANINE M. ENGLEMAN

                         Appellant                  No. 1163 MDA 2016


                     Appeal from the Order June 15, 2016
              In the Court of Common Pleas of Columbia County
                     Civil Division at No(s): 1606 of 2010


BEFORE: SHOGAN, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                         FILED NOVEMBER 21, 2017

      Janine M. Engleman (“Wife”) appeals from the June 15, 2016, order

entered in the Columbia County Court of Common Pleas, granting Neil R.

Engleman’s (“Husband”) petition to distribute proceedings from sale of real

estate. On appeal, Wife raises the following three issues: (1) the trial court

erred and/or committed an abuse of discretion in failing to consider an order

previously entered by a different judge, who considered and rejected

Husband’s claims regarding his sole payment of the mortgage, insurance, and

taxes; (2) the proceeds from the sale of the property at issue should have

been divided differently; and (3) the court erred and/or abused its discretion

in finding certain facts regarding Husband when fashioning the June 15, 2016,

order. Based on the following, we affirm.
J-A09003-17


     The facts and procedural history are as follows.        The parties were

previously married and divorced by decree on March 11, 2008. Prior to the

divorce, the parties had entered into a Property Settlement Agreement

(“PSA”) on January 4, 2008. Their divorce decree incorporated the PSA.

     Pertinent to this appeal, the parties jointly owned a parcel of real estate

located at 35 Horse Farm Road, Bloomsburg, Pennsylvania (“Horse Farm”).

The parties each owned one-half interest in the Horse Farm. The distribution

of the Horse Farm was set forth in the PSA as follows:

     9. EQUITABLE DISTRIBUTION

     (a.) SALE OF REAL ESTATE

          The real estate located at 35 Horse Farm Road, Bloomsburg,
     PA 17815 shall be listed for sale immediately at a price reasonably
     acceptable to both parties.

            Upon the sale of the property, the net proceeds shall be
     divided equally 50% (fifty percent) to Husband and 50% fifty
     percent) to Wife. The net proceeds are defined as the gross sales
     price minus the first mortgage balance, second mortgage balance,
     lien(s), realtor’s commission, and the reasonable and customary
     costs of sale only.

            The parties agree that Husband’s primary residence is 35
     Horse Farm Road, Bloomsburg, PA 17815 and that Husband may
     continue to exclusively reside in the single family home therein
     until the sale of said property. The parties also agree that Wife’s
     primary residence is also at 35 Horse Farm Road, Bloomsburg, PA
     17815, and that she shall be entitled to exclusively reside in the
     living quarters of the Indoor Arena until the sale of the property.
     The parties further agree Wife shall continue to operate her
     business from 35 Horse Farm Road, Bloomsburg, PA 17815 until
     the sale of the property.

          The parties shall pay and be equally responsible for one half
     of any net capital gains taxes attributable to the sale of the

                                     -2-
J-A09003-17


     property. The parties shall cooperate and provide each other with
     all the necessary documents in order to establish the effective tax
     basis for the property.

           (b.) Real Estate Expenses-Horse Business

             Wife currently operates a Horse related business on the real
     estate at 35 Horse Farm Road, Bloomsburg, PA 17815.
     Commencing on the execution of this Agreement, and without
     regard to when bills for such items are or were incurred, received
     or due, Wife shall be solely responsible for all past, present and
     future costs, liabilities or expenses associated with or attributable
     to her renting, occupying, maintaining, repairing, operating or
     leasing the Horse Business including, but not limited to building
     repairs, insurance, water and sewer rents, gas, electric, oil,
     telephone service, cable, lawn care, snow removal, fence repair
     and any liability to occupants or third parties for personal injuries
     or any other damages of any kind. Wife agrees to pay all of the
     expenses, costs and fees associated with the Horse Business,
     Horse Arena property, including but not limited to the insurance,
     utilities, day-to-day maintenance expenses. Wife shall keep
     Husband and his successors, assigns, heirs, executors, and
     administrators indemnified and held harmless from any liability,
     cost or expenses, including attorneys’ fees, which are incurred in
     connection with such business, ownership, occupancy,
     maintenance, repair, costs, and expenses of the Horse Business.

           (c.) Capital Gains, School and Real Estate Taxes

            The parties shall pay and be equally responsible for one-half
     of any net capital gains taxes attributable to the sale of the
     property. The parties shall cooperate and provide each other with
     all the necessary documents in order to establish the effective tax
     basis for the property. The parties shall pay and be equally
     responsible for one–half of any Real Estate and School taxes
     attributable to the property beginning with the 2008 tax year.

Property Settlement Agreement, 1/4/2008, at 8-10.

     On September 2, 2010, Husband filed a complaint requesting the court

partition the Horse Farm, and averring (1) that he should be given credit and

paid additional monies from Wife because she had occupied and used the

                                     -3-
J-A09003-17


property and deprived him of such; (2) that he should be given credits for

mortgage payments and additional expenses; (3) that he should be given

monies from Wife for services rendered and improvements to the land; and

(4) that he is entitled to costs, compensation for appraisers and any master’s

fees, experts’ fees, and additional reasonable counsel fees.     Wife filed an

answer to Husband’s complaint on November 18, 2010, denying the claims

because Husband resided in the marital residence and the payment obligations

were set forth in the PSA.

      On July 18, 2012, the parties entered the following stipulation regarding

the sale of the Horse Farm: (1) the current listing price shall be revised to

$1,200,000.00; (2) the listing shall be reduced by $50,000.00 every three

months to a minimum listing price of $950,000.00; (3) the parties shall accept

any offer at the then current listing price and shall sign such agreements to

close upon the transaction; and (4) in the meantime, all mortgage payments

due after the stipulation date shall be paid one-half by each party and in a

timely manner. Stipulation, 7/18/2012, at 1-2.

      The matter proceeded for a number of years, including multiple

petitions, filed by Husband, and corresponding hearings. For purposes of this

appeal, we highlight two of those orders. First, on December 6, 2012, the

court entered an order, requiring: (1) Wife pay Husband $4,471.77 on or

before January 4, 2013, to compensate him for one-half of the amounts he

paid towards the parties’ mortgage and taxes. The court also stated that if


                                     -4-
J-A09003-17


Wife does not pay Husband on or before January 4th, the property shall be

listed with an auctioneer to be heard on or before May 31, 2013, and they

shall cooperate in the marketing of the property with said auctioneer. Order

of Court, 12/6/2012, at 1-2.1

       Second, on June 24, 2014, the court entered an order, addressing

Husband’s motion to compel Wife to sign a listing agreement and pay

insurance. The court mandated the Horse Farm be sold at auction and that

Husband, on behalf of both parties, was authorized to sign an agreement of

sale with the highest bidder. Order, 6/24/2014, at ¶¶ 1-2.2

       On December 12, 2014, Husband filed a petition to enforce the PSA and

court order incorporating the same.            Husband noted the property went to

auction but the reserve, which he set, was not met at that time. Furthermore,

Husband alleged the following:

       7. [Husband] was told by a number of bidders, and by the
       auctioneer who had been appointed by the Court, Dustin Snyder,
       that the property did not reach the reserve for three (3) main
       reasons: a) the fence surrounding the property was in deplorable
       condition; b) the property was not mowed and did not look
       marketable because of the condition of the un-mowed fields and
       grounds; c) [Wife] had stripped the property of numerous items
       including fifty (50) to sixty (60) gates in the riding arena and a
       sink and custom doors and windows.

       8. [Wife] indicated that she had removed those items and had
       taken them to another horse farm.


____________________________________________


1   The order was not timestamped until December 18, 2012.

2   The order was not timestamped until July 11, 2014.

                                           -5-
J-A09003-17


       9. [Wife] also laughed when she talked to [Husband] at the
       auction stating that her plan of not making repairs and allowing
       the grass and other vegetation to grow foiled [Husband]’s plans
       for selling the property.

Plaintiff’s Petition to Enforce Marriage Settlement Agreement and Court Order

Incorporating the Same, 12/12/2014, at 2. Husband also filed a petition for

contempt on February 17, 2015, asserting Wife did not pay the mortgage on

the property for the months of November 2014 through February 2015, and

she had not paid the real estate taxes on the property for 2014, nor had she

paid insurance on a barn and apartment that were on the property. Plaintiff’s

Petition for Contempt, 2/17/2015, at 2. Additionally, Husband averred Wife

vacated the premises but did not winterize it and as a result, there was

damage to the property. Id.

       A hearing was held regarding both petitions on February 26, 2015.3

That same day, the court entered an order,4 which found, in pertinent part:

       2. It is specifically found that [Wife] has acted in bad faith and
       intentionally undermined the auction sale which [w]as attempted
       on September 27, 2014. Further, it is specifically found that
       [Wife], without authorization, dissipated the value of the marital
       asset which is the real estate located at 35 Horse Farm Lane,
       Bloomsburg, Pa., 17815 by removing windows, replacing doors,
       removing horse arena panels, abandoning the premises of which
       she was in possession as winter approached, leading to toilets
       breaking after freezing and probable destruction of the automated
       horse watering system on the premises.


____________________________________________


3 Wife failed to appear at the hearing and was not permitted to participate by
telephonic testimony.

4   The order was not timestamped until March 13, 2015.

                                           -6-
J-A09003-17


           [Wife] has also failed in her duty to pay half of the mortgage
     payments, half of the taxes and to maintain the premises,
     including the fencing, on the property, which has fallen into
     extreme disrepair.

                                      …

           Further, the Order of December 6, 2012 directed the parties
     to cooperate in marketing the property with an auctioneer and
     [Wife]’s actions in this regard were directly in violation of that
     Order also. As such, [Wife] is found to be in contempt of Court.

     3. As a result of the history in this case and [Wife]’s repeated
     contempt of Court (including the contempt finding under the Order
     of December 6, 2012), and [Wife]’s intentional frustration of this
     Court’s attempts to facilitate sale of the premises, [Husband] is
     hereby granted sole prerogative and discretion to effect a sale of
     the premises located at 35 Horse Farm Road, Bloomsburg[,] Pa.,
     17815, pursuant to such terms and conditions and price as he
     determines in his discretion, subject to Court approval. [Husband]
     shall be authorized, on behalf of … both parties, to execute an
     agreement of sale, which shall be conditioned upon Court
     approval…. The Agreement of Sale and any Order approving the
     Agreement of Sale shall permit deduction from sale proceeds as
     follows:

                                      …

        F. Reimbursement to [Husband] for [Wife]’s expenses
        which are paid by him as follows:

           1. Reimbursement to [Husband] for his payment of
           one-half of the mortgage obligations for November
           2014, December 2014, January 2015 and February
           2015 totaling $2,902.68.

           2. $2,781.13 to reimburse [Husband] for [Wife]’s half
           of the 2014 school taxes paid by [Husband].

           3. $310.00 which [Husband] paid to Brent Schell for
           winterizing the premises and repairing some of the
           plumbing which was damaged due to [Wife]’s
           abandonment of the premises without notice and
           without winterizing the premises.

                                    -7-
J-A09003-17



                     Said amounts shall be paid to [Husband] out of
              the gross sale proceeds on the sale of the premises,
              however, a reconciliation shall be conducted at a later
              date to determine how much of the net sale proceeds
              shall be distributed to each party accounting for these
              payments being made out of the gross sale proceeds
              to [Husband]. It is noted that these items directed to
              be paid out of the gross sale proceeds are being
              deducted half from what might otherwise be paid to
              [Wife] and that a reconciliation shall be necessary at
              a later date.

          G. All net sale proceeds from closing upon the sale of the
          farm premises shall be deposited into [Husband]’s
          Attorney’s escrow account. Thereafter, no withdrawal shall
          be effected until further Order of Court upon a Petition for
          Determination of such by either party.

       4. Immediate possession of the entire premises at 35 Horse Farm
       Road is hereby granted to [Husband] as a remedy for the
       contempt committed by [Wife], and in a further effort to try to
       preserve the value of the premises. [Wife] is hereby prohibited
       from being present upon the premises. If [Wife] seeks any
       personal [property] which she claims … belongs to her, [Wife]
       must contact [Husband]’s Attorney or file an appropriate motion.

Order of Court, 2/26/2015, at ¶¶ 2-4.5

       Subsequently, Husband filed a motion for sanctions on April 15, 2015,

a motion for court approval of sale of real estate on June 17, 2015, and a

motion to force the sale of the parties’ real estate and to sanction Wife on

October 15, 2015. On November 5, 2015, the court ordered Wife to execute

____________________________________________


5  Following the order, the presiding judge, the Honorable Gary E. Norton,
recused himself from the matter on June 8, 2015. The matter was then
assigned to the Honorable Brendan J. Vanston and then eventually to the
Honorable David E. Grine.



                                           -8-
J-A09003-17


the proposed deed or execute a recordable power of attorney authorizing

another person to do so on her behalf. Order of Court, 11/5/2015.6 The Horse

Farm was subsequently sold to a third party on November 25, 2015.7

       On January 4, 2016, Husband then filed a petition to distribute

proceedings from sale of real estate pursuant to the court’s February 26, 2015,

order.   Wife filed a responsive brief on April 14, 2016.      The court heard

argument on May 23, 2016. Thereafter, on June 15, 2016, the court granted

Husband’s petition, and made the following findings of fact:

       1) Since the parties separated in 2008, [Husband] has paid a total
       of $448,156.56 in mortgage payments, insurance, and taxes on
       the parties’ previously owned real estate at 35 Horse Farm Road,
       Bloomsburg, Columbia County, Pennsylvania (“Horse Farm”).

            $332,110.46 (Mortgage Payments # 0100929467)
            $32,655.15 (Mortgage Payments #5000457908)
            $63,901.62 (Mortgage Payments #0100929870)
            $5,200.00 (Insurance to Thrush)
          + $14,289.33 (Taxes)
            $448,156.56

       2) [Wife] is financially accountable for half of the $448,156.56
       paid by [Husband].

       3) The total amount [Husband] paid on [Wife]’s behalf is
       $224,078.28.

       4) [Wife] has been paid $15,211.63 for federal taxes.

       5) [Wife] has been paid $4,171.78 for prior attorney’s fees.



____________________________________________


6   The order was not timestamped until November 10, 2015.

7   Husband retained two acres of property from the buyers.

                                           -9-
J-A09003-17


       6)  On November 25, 2015, the Horse Farm was sold for
       $800,000.00.

       7) A tax credit of $4,758.82 was added to the sale price, bringing
       the total to $804,758.82.

       8) The next total to be distributed to the parties was $490,878.83.

              $804,752.82
          -   $18,089.00 (Settlement Charges)
          -   $287,676.99 (Mortgage Payoff)
          -   $8,000.00 (Transfer Taxes)
          -   $ 89.00 (Recording Costs)
          -   $25.00 (Escrow Fee)
              $490,878.83 /2 = $245,439.41

       9) [Husband] entered into an agreement with the buyers of the
       Horse Farm which enabled [Husband] to retain ownership of two
       (2) acres of the real estate.

       10) [Husband]’s two (2) acres of the Horse Farm are worth
       $20,000.00.

Trial Court Opinion, 6/15/2016, at 1-3. The court then ordered the following:

       (2) [Wife] shall receive $9,378.33 from the proceeds of the sale
       of the Horse Farm.

       (3) [Husband] shall receive $481,500.50 from the proceeds of the
       sale of the Horse Farm.

       (4) Any outstanding petitions or motions in the matter, which were
       not addressed in this Order are hereby dismissed with prejudice.

Id. at 5. Wife filed this appeal.8



____________________________________________


8 On July 29, 2016, the trial court ordered Wife to file a concise statement of
errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Wife filed a
concise statement on August 15, 2016. The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on September 8, 2016, relying on its reasoning
that it provided in the June 15, 2016 opinion and order.

                                          - 10 -
J-A09003-17


      Initially, we note Wife points to nine issues in her “Statement of

Questions Involved.”    See Wife’s Brief at 4-8.     However, in her argument

section, she only develops three of those claims. Id. at 13-23. Because she

has abandoned the remaining six issues, we will not address them further.

See In re Jacobs, 936 A.2d 1156, 1167 (Pa. Super. 2007) (issue is waived

purposes of appellate review when a party does not develop it in brief).

      Our standard of review regarding property settlement agreements is

well settled:

      We have noted that “a property settlement agreement between
      husband and wife will be enforced by the courts in accordance with
      the same rules of law applying to determining the validity of
      contracts generally.” See VanKirk v. VanKirk, 336 Pa.Super.
      502, 505, 485 A.2d 1194, 1196 (1984) (quoting Kleintop v.
      Kleintop, 291 Pa.Super. 491, 495-96, 436 A.2d 223, 225
      (1981)); Litwack v. Litwack, 289 Pa.Super. 405, 433 A.2d 514
      (1981); see generally Sonder v. Sonder, 378 Pa.Super. 474,
      549 A.2d 155 (1988) (en banc) (comparing and contrasting
      enforcement of property settlement agreements under contract
      law and Divorce Code). It is well-established that the paramount
      goal of contract interpretation is to ascertain and give effect to the
      parties’ intent.     See Greene v. Oliver Realty, Inc., 363
      Pa.Super. 534, 539, 526 A.2d 1192, 1194 (1987) (citing Burns
      Mfg. Co. v. Boehm, 467 Pa. 307, 356 A.2d 763 (1976)); see
      also Litwack v. Litwack, supra 289 Pa.Super. at 407, 433 A.2d
      at 515 (in construing separation agreement court must adopt
      construction that gives effect to parties’ intent in view of
      surrounding circumstances and purpose of contract). When the
      trier of fact has determined the intent of the parties to a contract,
      an appellate court will defer to that determination if it is supported
      by the evidence. See Yellow Run Coal v. Alma-Elly-Yv Mines,
      285      Pa.Super.     84,    90,     426     A.2d    1152,      1155
      (1981)(citing Hatalowich v. Redevelopment Auth. of
      Monesum, 454 Pa. 481, 312 A.2d 22 (1974)).




                                     - 11 -
J-A09003-17


Lyons v. Lyons, 585 A.2d 42, 45 (Pa. Super. 1991).9

       In her first argument, Wife complains the trial court erred and/or

committed an abuse of discretion in failing to consider the February 26, 2015,

order, which was previously entered by a different judge and rejected

Husband’s claims regarding his sole payment of the mortgage, insurance, and

taxes. Wife’s Brief at 13. Specifically, she states that at the February 26,



____________________________________________


9   Furthermore, we are guided by the following:

       § 3105. Effect of agreement between the parties.

       (a) Enforcement. — A party to an agreement regarding matters
       within the jurisdiction of the court under this part, whether or not
       the agreement has been merged or incorporated into the decree,
       may utilize a remedy or sanction set forth in this part to enforce
       the agreement to the same extent as though the agreement had
       been an order of the court except as provided to the contrary in
       the agreement.

23 Pa.C.S. § 3105(a).

       § 3323. Decree of court.

                                               …

       (f) Equity power and jurisdiction of the court. — In all
       matrimonial causes, the court shall have full equity power and
       jurisdiction and may issue injunctions or other orders which are
       necessary to protect the interests of the parties or to effectuate
       the purposes of this part and may grant such other relief or
       remedy as equity and justice require against either party or
       against any third person over whom the court has jurisdiction and
       who is involved in or concerned with the disposition of the cause.

23 Pa.C.S. § 3323(f).


                                          - 12 -
J-A09003-17


2015, hearing, both Husband and the presiding judge discussed the fact that

Wife had paid one-half the mortgage up until November 2015. Id. at 13-14.

Wife notes that as a result of their discussion, the judge’s corresponding order

reflected that Wife was liable to Husband for reimbursement of certain

expenses as reflected in Paragraph (3)(F) of the February 26, 2015, order:

(1) one-half of the mortgage payments for November 2014 to February 2015,

totaling $2,902.68; (2) one-half of the 2014 school taxes, totaling $2,781.13;

and (3) $310.00 to winterize the premises and repairing some of the

plumbing. Id. at 14-15. Citing the coordinate jurisdiction rule, Wife argues

the present judge “completely ignored [the prior judge’s] findings” in making

his June 8, 2016, determination by concluding that Wife was financially

accountable to Husband for $224,078.28. Id. at 15-18.

       “Generally, the coordinate jurisdiction rule commands that upon transfer

of a matter between trial judges of coordinate jurisdiction, a transferee trial

judge may not alter resolution of a legal question previously decided by a

transferor trial judge. More simply stated, judges of coordinate jurisdiction

should not overrule each other’s decisions.” Zane v. Friends Hosp., 836

A.2d 25, 29 (Pa. 2003) (citations omitted).10

____________________________________________


10   Further,

       [t]he reason for this respect for an equal tribunal’s decision, as
       explained by our court, is that the coordinate jurisdiction rule is
       “based on a policy of fostering the finality of pre-trial applications



                                          - 13 -
J-A09003-17


       Here, a review of the two orders at issue reveals that the underlying

petitions do not request the same relief from the trial court. Judge Norton’s

February 26, 2015, order addressed Husband’s petition to enforce the PSA

and court order incorporating the same, and his petition for contempt;11

whereas, Senior Judge Grine’s June 15, 2016, order disposed of Husband’s

petition to distribute proceedings from the sale of real estate.12

       The judges were handling matters at separate procedural postures of

the case and therefore, Senior Judge Grine did not “alter resolution of a legal

question previously decided” by Judge Norton.           Id.   Accordingly, the


____________________________________________


       in an effort to maintain judicial economy and efficiency.”
       Furthermore, consistent with the law of the case doctrine, the
       coordinate jurisdiction rule serves to protect the expectations of
       the parties, to insure uniformity of decisions, to maintain
       consistency in proceedings, to effectuate the administration of
       justice, and to bring finality to the litigation.

Zane, 836 A.2d at 29 (citations omitted).

11 In his February 17, 2015, petition for contempt, Husband specifically raised
the issue that Wife did not pay the mortgage on the property for the months
from November 2014 to February 2015, and she had not paid the real estate
taxes on the property for 2014, nor had she paid insurance on a barn and
apartment that were on the property.

12 In his January 4, 2016, petition to distribute proceedings from sale of real
estate, he alleged he was “making claims for additional mortgage payments
he paid as well as interest, taxes[,] other expenses he paid and attorney s [’]
fees which he has incurred as a result of [Wife]’s actions in this action.”
Plaintiff’s Petition to Distribute Proceedings from Sale of Real Estate,
1/4/2016, at ¶ 7.




                                          - 14 -
J-A09003-17


coordinate jurisdiction rule does not apply to this case. Furthermore, as noted

in the February 26, 2015, order, Judge Norton provided:

       A reconciliation shall be conducted at a later date to determine
       how much of the net sale proceeds shall be distributed to each
       party accounting for these payments being made out of the gross
       sale proceeds to Husband. It is noted that these items directed
       to be paid out of the gross sale proceeds are being deducted half
       from what might otherwise be paid to Husband and half from what
       might otherwise be paid to Wife and that a reconciliation shall be
       necessary at a later date.

Order, 2/26/2015, at (F)(3).13 Indeed, Judge Norton recognized that a further

determination might be necessary to ascertain whether Wife had to reimburse

certain expenses for the entirety of the time period between the parties’

separation and the sale of the Horse Farm.          Accordingly, Judge Norton’s

February 26, 2015, order left the door open to amendments regarding the

financial accountability of the parties and Wife’s first issue fails.




____________________________________________


13   Additionally, the court noted the following:

       [Wife] has also failed in her duty to pay half of the mortgage
       payments, half of the taxes and to maintain the premises,
       including the fencing, on the property, which has fallen into
       extreme disrepair. These duties arose by virtue of the following
       orders: The order of the Cameron County Court of Common Pleas
       dated March 11, 2008, divorcing the parties and incorporating by
       reference the Marriage Settlement Agreement between the parties
       dated January 4, 2008, which imposed the duties of maintenance,
       mowing, payment of one-half of the taxes and one-half of the
       mortgage upon [Wife].

Order of Court, 2/26/2015, at ¶ 2 (emphasis added).

                                          - 15 -
J-A09003-17


      In Wife’s second argument, she claims the proceeds of the Horse Farm

should have been divided according to her own calculations. See Wife’s Brief

at 18-21. Wife applies the amounts set forth in the February 26, 2015, order,

in which she only had to reimburse Husband for four months of mortgage

payments, her share of the 2014 school taxes, monies owed for winterizing

and repairs, her share of federal taxes, and her share of attorneys’ fees paid,

totaling $39,890.60. Id. at 19. She also claims she is owed $10,000.00,

which was her share of the value of two acres of the property that were

retained by Husband.     Id.   Consequently, Wife alleges she was actually

entitled to $219,605.79 from the sale of the property. Id. at 21.

      Here, the court found the following:

             Since the parties separated, [Husband] has been burdened
      with the full cost of mortgage payments, insurance, and taxes on
      the Horse Farm. [Husband] has paid $448,156.56 for said costs,
      despite [Wife]’s obligations to pay half of said costs, which totals
      $224,078.28. The PSA clearly delineates mortgage costs and liens
      as deductions to be taken from the sale proceeds of the Horse
      Farm before disbursement of any funds to the parties. Equity
      demands [Husband] be compensated for the $224,078.28 he paid
      to cover [Wife]’s half of the mortgage payments, insurance, and
      taxes on the Horse Farm. However, equity also demands [Wife]
      be compensated with half of the value of the two (2) acres of the
      Horse Farm that [Husband] retained through an agreement with
      the buyers of the Horse Farm. Due to the preceding findings of
      fact, the Court determines the following is an equitable
      distribution of [Wife]’s proceeds from the sale of the Horse Farm:

                    $245,439.41
                  - $224,078.28
                  - $15,211.63
                  - $4,171.78
                  + $10,000.00
                    $9,378.33

                                     - 16 -
J-A09003-17



       The Court finds [Husband] is entitled to receive the remaining
       proceeds from the sale of the Horse Farm, which total
       $481,500.50.

Trial Court Opinion, 6/15/2016, at 4-5.

       We agree with the court’s conclusion. Since Wife’s argument largely

relies on the assumption that the only monies due to Husband are those listed

in the February 26, 2015, order, and because we previously determined that

was not true, her issue is without merit.14 In the June 15, 2016, order, the

court correctly assessed the distribution of proceeds from the sale of the Horse

Farm and Wife’s second claim fails to show otherwise. Therefore, her second

argument fails.

       Lastly, Wife argues:

       The Honorable Trial Court erred and/or an abuse of discretion in
       failing to consider the facts that Husband had the sole and all-
       encompassing ability to make his own “deal” for the sale of the
       parties’ real property given the Orders of the prior Trial Court
       granting him such powers, and that in doing so, he not only chose
       to keep a choice two (2) acres of property for himself, he also
       chose to agree to hold a mortgage for the Buyers in the amount
       of $350,000.00 when fashioning said Trial Court’s instant Order.

Wife’s Brief at 21.      Moreover, she states, “As Husband alone made these

choices, Husband alone should bear the burden of the same and Wife should

therefore first receive all monies due and owing her from the sale of the real



____________________________________________


14  As note supra in footnote 11, it merits mention that Husband’s request for
relief in his February 2015 petition for contempt was only for a specific time
period.

                                          - 17 -
J-A09003-17


property, with Husband to then receive payments from the Buyers on the

mortgage he chose to hold.” Id. at 22.

      Wife’s argument ignores the fact that the reason why the trial court

provided Husband with the sole bargaining power regarding the sale of the

Horse Farm is because it specifically found that Wife acted in bad faith and

intentionally undermined the auction sale that was attempted on September

27, 2014. See Order of Court, 2/26/2015, at ¶ 2. Additionally, the court also

determined Wife “dissipated the value of the marital asset” with her

contemptuous actions and that she also failed to adhere to her responsibilities

under the PSA. Id. As such, Wife’s argument fails to persuade us that the

trial court abused its discretion when it gave Husband such power regarding

the sale of the property or that she should have priority in receiving monies

owed to her regarding the sale. Accordingly, her final argument also fails.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2017




                                    - 18 -